Citation Nr: 1744127	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO. 09-34 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim seeking service connection for a low back disorder.

2. Entitlement to service connection for a low back disorder.


ORDER

Reopening of the claim of entitlement to service connection for a low back disorder is granted. 


FINDINGS OF FACT

1. In a February 1997 rating decision, an application to reopen the claim of entitlement to service connection for a low back disorder was denied; at the time of the February 1997 rating decision, the evidence of record substantiated complaint of back pain in service and a post-service diagnosis of back strain.

2. The evidence received since the February 1997 rating decision provides additional diagnoses of lumbar spondylosis and degenerative disc disease. 


CONCLUSIONS OF LAW

1. The February 1997 RO rating decision is final with respect to entitlement to service connection for a low back disorder. 38 U.S.C.A. § 7105 (West 2014).
      
2. The criteria for reopening the claim of entitlement to service connection for a low back disorder have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).


REASONS AND BASES FOR FINDINS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from October 1975 to December 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2017 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from a May 2008 rating decision of the RO in Detroit, Michigan.

In May 2012, the Veteran and his spouse presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is associated with the claims file.

In a July 2016 decision, the Board denied reopening of service connection for a low back disorder and for bilateral knee disorders. The Veteran appealed that decision to the Veterans Court. In a February 2017 Order, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's decision only to the extent it denied reopening of the low back claim, and remanded that issue back to the Board for additional development consistent with the Joint Motion. The parties agreed that, with respect to the Board's denial of reopening of the bilateral knee claims, "they are not a part of this motion."

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required.

Whether new and material evidence has been received to reopen a claim seeking service connection for a low back disorder.

The parties to the Joint Motion (the VA Secretary and the Veteran) agreed that the Board erred in finding that new and material evidence had not been received since the February 1997 rating decision. They agreed that the record in February 1997 only included the diagnosis of low back strain, but that recent evidence includes diagnoses of lumbar spondylosis and degenerative disc disease. These new diagnoses may raise the likelihood that a low back condition is service-connected such that a VA examination may be warranted. 

The parties also agreed that the Board's finding that affidavits from the Veteran's family and friends were not competent evidence was "problematic" in light of the holding in Shade v. Shinseki, 24 Vet. App. 100 (2010). While the parties provided a lengthy discussion of Shade, which they acknowledged the Board cited and applied in its decision, the parties did not specifically state whether the Board misapplied this holding, only that the Board's discussion of reasons and bases was not adequate on this point. In particular, the parties seemed concerned with the discussion in Shade that new evidence may qualify as new and material if it raises the necessity of obtaining a medical opinion. 

The Board finds that the parties have essentially agreed that new and material evidence has been received in this case, and that a decision inconsistent with this agreement would be found to violate the terms of the Joint Motion. Moreover, since the Joint Motion, the Veteran has submitted a private medical nexus opinion. As this was an unestablished fact at the time of the February 1997 decision, the Board finds that new and material evidence has been received that reopening of the claim of entitlement to service connection for a low back disorder is warranted. 

REMAND

Entitlement to service connection for a low back disorder.

The Board notes that while the Veteran has submitted a private medical opinion relating a current low back disorder to service, this opinion does not address or even acknowledge what appears to be a significant post-service back injury in May 1990 wherein the Veteran reported that, while in a stooped position trying to pull a full (40 pound) tank off a skid, he experienced pain in the left lower back and down the posterior portion of the left leg. In his account of the injury, the Veteran described feeling his "bones crunching in lower back" and a feeling of tightness in the posterior left leg (VBMS record 05/14/1996). 

Without a meaningful discussion of this pertinent evidence, the Board finds that additional development is necessary, to obtain a medical opinion that is based on a complete view of the relevant history and evidence.  

Accordingly, the claim is REMANDED for the following action:

1. Schedule an appropriate VA examination to determine the nature and etiology of the Veteran's current low back disorder. The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's service treatment records with complaint of back pain on several occasions, post-service treatment records with back injury in May 1990, and the Veteran's statements regarding his back. 

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current low back, thoracolumbar spine, or lumbosacral spine, disorder is causally or etiologically related to the Veteran's active service. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. 

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. Readjudicate the remanded claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This issue must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Robert P. Walsh, Attorney 

Department of Veterans Affairs


